Exhibit 10.1
ASSIGNMENT AND ASSUMPTION AGREEMENT




This Assignment and Assumption Agreement ("Agreement") is effective as of
January 15, 2015, by and between RONALD N. TUTOR, an individual ("Assignor") and
RONALD N. TUTOR, as Trustee of the RONALD N. TUTOR SEPARATE PROPERTY TRUST
("Assignee").


RECITALS

WHEREAS, Assignor hereby assigns, transfers and conveys unto Assignee all of its
right, title, claim and interest in and to that certain real property located
Sylmar, CA and Fontana, CA and more particularly described on Exhibit A attached
hereto ("Property") and Assignee accepts such assignment; and


WHEREAS subject to certain other conditions, including consent of Comerica Bank
("Mortgagee");


NOW, THEREFORE, in consideration of the foregoing premises and the mutual
covenants, conditions and agreements contained herein, the parties hereby agree
as follows:


1. Assignment. For good and valuable consideration, Assignor hereby grants,
conveys, assigns and transfers to Assignee all of Assignor's title and interest
in, and to a one hundred percent (100%) interest in the Property


2. Indemnification. Assignee hereby indemnifies and will defend and hold
Assignor harmless from any loss, attorney's fees, expenses or claims arising out
of or related to Assignee's failure to perform any of its obligations under the
Agreement pertaining to Assignee's Property (or any portion thereof) from and
after the Effective Date.


3. Binding Effect. This Assignment shall be binding upon and inure to the
benefit of the parties hereto and their respective successors and assigns.


IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first set forth above.



ASSIGNOR:/s/ Ronald N. TutorRonald N. TutorASSIGNEE:/s/ Ronald N. TutorRonald N.
Tutor, as TrusteeRonald N. Tutor Separate Property Trust






